Title: From Thomas Jefferson to Edmund Bacon, 5 January 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir 
                     
                     Washington Jan. 5. 08.
                  
                  I inclose you four hundred & fifty five dollars to be paid as follows.
                  
                     
                        to
                        John Perry
                        100.
                        D.
                     
                     
                        
                        Hugh Chisolm
                        100.
                        D.
                     
                     
                        
                        mr Higginbotham by ord. of Madox
                        38.
                        49
                     
                     
                        
                        David Anderson of Milton
                        15.
                        16
                     
                     
                        
                        yourself on account
                        
                           201.
                        
                        
                           35
                        
                     
                     
                        
                        
                        455.
                        
                     
                  
                  out of the last sum I wish you to pay mrs Lewis the account of £5. which you inclosed me. in the first week of next month I will send you 200. D. more for the discharge of the debts formerly noted. the month following will wipe away the whole. I present you my best wishes
                  
                     Th: Jefferson 
                     
                  
               